Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 Response to Amendment
Claims 1, 8, 10, 17, 18, 22, are amended.  Claims 23-24 are new.  
As an initial matter, the double patenting rejection of the claims has been withdrawn.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/03/2020, with respect to the claims have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-6, 8-11, 13-15, 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious, “…rendering, by the virtualized projection generation system based on the captured frame sequence, a virtualized frame 
generating, by the virtualized projection generation system, a tiled frame sequence
comprising a plurality of tiled frames that each include: 
a different frame of the virtualized frame sequence within a first tile of the tiled
frame, and a different frame of an additional frame sequence within a second tile of the tiled frame, the additional frame sequence associated with a set of capture parameters different from the second set of capture parameters associated with the second view of the real-world scene.  Claims 10 and 18 are similarly allowable for at least the reasons above.
Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jin (US 20160328879) teaches ([0016] When respective rendering to be performed on the first and second images is tile-based rendering, the performing of rendering on the first image to generate the depth information of the first image may include performing rendering on each tile of the first image to generate a depth buffer for each of the tiles, and the performing of reprojection may include determining first pixels of the second image that correspond to pixels of each of the tiles of the first image, based on the depth buffer of each of the tiles).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616